Citation Nr: 1134894	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-12 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a chronic skin disorder, including sebaceous cysts and acne vulgaris.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1975 to April 1976.  

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, inter alia, denied the Veteran's claim for service connection for a chronic skin disorder, including sebaceous cysts and acne vulgaris.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the Veteran's claim for service connection for a chronic skin disorder, the Board finds that additional development of the evidence is required in the form of a more complete medical opinion.

VA is required to provide the Veteran with a VA medical examination when there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability."  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

As such, when VA obtains such an opinion there is a duty on VA to ensure that the opinion provided is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  

In this case, the Veteran's STRs show that he was treated for sebaceous cysts in July and August 1975.  See also the Veteran's separation examination of March 1976.  Furthermore, the Veteran's VA medical treatment records show that he has been diagnosed with a chronic acne disorder in August 2005, and has been receiving ongoing treatment for this disorder since that time, such that there is clearly evidence of a current disorder.  Furthermore, the Veteran's May 2006 VA medical examination diagnosed his skin conditions as "chronic sebaceous cyst[s] and acne vulgaris."  The Veteran has also indicated that his current treatment represents ongoing treatment for this disorder since the time of his initial treatment in service.  See the Veteran's September 2005 claim and April 2008 substantive appeal (VA form 9).  He has argued that his current skin disorder began during his military service and may have been caused by wearing a helmet during service, and that his in-service treatment was ineffectual.  See the Veteran's December 2006 statement.  

The Veteran was provided with a VA medical examination to address his claim for service connection for a chronic skin disorder, including sebaceous cysts and acne vulgaris, in May 2006, at which time the examiner reviewed the Veteran's history and noted the Veteran's in-service treatment and current disorder, but indicated that the Veteran's disorder was "not thought to be as likely related to his military service."  However, although the examiner submitted an opinion regarding the probability of a relationship between any current skin disorder and the Veteran's service, the examiner did not provide any explanation or rationale for the basis of the opinion provided.  As such, the medical examination of record is simply inadequate to allow the Board to resolve the Veteran's claim at this time.  

Accordingly, the case is REMANDED for the following action:

1.	Arrange for the May 2006 VA examiner, if available, to provide an addendum to the prior opinion.  The claims folder and a copy of this remand must be made available to the examiner for review.  The examiner must specifically answer the following question:

	Is it at least as likely as not that any of the Veteran's currently diagnosed skin disorders are related to his military service from June 1975 to April 1976?

	The examiner should specifically comment on the likelihood that the Veteran's in-service treatment for sebaceous cysts represented a chronic disorder that began during his military service and continued to the present and/or if the current disorder represents a continuation of the skin disorder treated during service, or if any current skin disorder is separate and distinct from his in-service treatment.  This possibility should be considered in light of the Veteran's statements that his current skin disorder first began during service and has been symptomatic since that time.  The examiner is asked to consider the Veteran's skin disorder history as broadly as possible.

	The examiner must provide a complete explanation for any conclusions provided.  The examiner should anchor this explanation in the specific evidence of record and any reference to general medical knowledge should be explained in terms of the relationship to the facts of the Veteran's claim.  If the examiner is unable to provide the requested opinion, the examiner must explain why this is not possible or feasible.

	A further VA medical examination is not necessary in order to provide the requested opinion unless the May 2006 physician is unavailable, or deems another examination necessary to render the opinion requested.  If the May 2006 VA medical examiner is unavailable, a new examination is required to answer the above question.

2.	Following completion of the above development, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claim.

3.	Then, readjudicate the Veteran's claim for service connection for a skin disorder.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


